DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 April 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not 

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More specifically, the phrase “wherein the prioritization prevents execution of the rules related to one of the vehicles that would result in malfunction of the other of the vehicles” renders the claim vague and indefinite because the relationship between the new set of rules and malfunction of multiple of vehicle is not recited in the claim. The claim merely recites in the preamble “combination of vehicles” but the body of the claim does not recite any limitation related to controlling multiple vehicles. 
Claim 1, the phrase “the other of the vehicles” is unclear. It is unclear if said phrase means other vehicles or other parts of a vehicle. 

	Claims 3-11, and13 are rejected due to their dependency on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baumgarten (2012/0004812) in view of  Czapka (2018/0208058) and further in view of Matsunaga (5,179,634).

	Regarding claim 1, Baumgarten discloses a driver assistance system (abstract, “A driver assistance system”) for controlling a combination of vehicles including a vehicle designed as a tractor and a mounted device connected to the towing vehicle (FIG. 1, ¶0034, “Agricultural working machine 1 which is designed as a combine harvester 2 .. includes a grain-cutting device 3 in its front region” ), the driver assistance system being configured for generating control 5parameters for a machine controller of the towing vehicle and/or for a device controller of the mounted device (¶0021 “the driver assistance system determines optimized working parameters for at least one working mechanism and causes the optimized working parameter to be set at the at least one working mechanism”), 
	wherein the driver assistance system (¶0019, “a driver assistance system”) comprises: 
	an input/output unit comprising data processing hardware (FIG. 2, control/regulating unit 23 which include “Arithmetic Logic Unit 27”) configured for receiving input from a user and for output of information to the user (¶0019, “editing is performed in a dialog-based manner in the display unit”, ¶0020, “displayed to the operator in a dialog field in the display unit”), 
	a rule interpreter comprising data processing hardware (FIG. 2, control/regulating unit 23 which include “Arithmetic Logic Unit 27”) which generates the control parameters (¶0021, “process implementation strategy.. the driver assistance system determines optimized working parameters for at least one working mechanism and causes the optimized working parameter to be set at the at least one working mechanism”) by executing rules of a set of rules (¶0009, the process of implementation ensures the necessary quality of the crop by accounting for one or more of the crop parameters, damaged grain, cleanliness, etc. and when selection criterium is activated, regulations focuses on attaining an optimum of minimal damage grain, maximum cleanliness etc.), and  
	10a linking module comprising data processing hardware (FIG. 2, control/regulating unit 23 which include “Arithmetic Logic Unit 27”)  which receives at least two sets of rules from different data sources and generates, on the basis of the received sets of rules and according to a linkage specification, the set of rules to be executed by the rule interpreter, wherein the set of rules relate to optimized control of the tractor under various optimization criteria (FIG. 6 and FIG. 7, display area 36. After activating implementation strategy, the following are selected: ground speed regulator on, automated threshing mechanism on, automated separating mechanism on, automated cleaning mechanism on. FIG. 7 shows the optimization criteria: minimal grain losses, balanced, fuel efficiency, maximum throughput). 
	Baumgarten discloses 3wherein different prioritizations are assigned to rules, which are competing with each other, of the two sets of rules according to the linkage specification, and the competing rules are executed by the rule interpreter depending on the assigned prioritization (¶0038, FIG.3, Implementation strategy can be applied alternatively or in combination with the optimization of working parameters of the working mechanism 20 as shown in FIG. 1 denoted as “20”.  The implementation strategy process priorities different executions based on the optimization of the working parameter. For example,  when process implementation strategy "Crop quality"  is activated, an operating state of agricultural working machine 1 that is efficient and as precise as necessary is brought about under the particular conditions. Furthermore, ¶0039 discloses  Another example, “if the optimization parameter selected is “food plants”, the process focusses on attaining an optimum of minimal damaged grain 47a, maximum threshed out material 47c, and maximum cleanliness 47b. If selection criterium "seed" 45b has been activated, regulation focusses on minimal damaged grain 47a, wherein crop parameters cleanliness 47b and threshed-out material 47c have a lower priority). If the selection criterium "feed plants" 45c has been activated, process implementation strategy 42 regulates toward maximum threshed-out material 47c, and crop parameters "cleanliness" 47b and "damaged grain" 47a have a lower priority. However, if the selection criterium "industrial plants" 45a has been activated, none of the crop parameters "damaged grain" 47a, "cleanliness" 47b, or "threshed-out material" 47c have priority”. Thus, Examiner construes optimization certain parameters such as minimal damage grain based on the selected parameter as different prioritization assigned to different rules. Also, the optimizing different parameters i.e. minimal damaged grain, cleanliness, maximum threshed-out material are construes as competing rules since some are given higher priority over the others).
	While Baumgarten discloses a working machine includes “a combine harvester 2” having an attachment device “a grain cutting device 3” as shown in FIG. 1, Baumgarten does not explicitly disclose the a towing vehicle; wherein the linking module is 15configured to receive a towing vehicle-specific set of rules and a mounted device- specific set of rules from the different data sources and generates the set of rules to be executed from the received sets of rules; generating a new common rule set based on different basic rule sets; the prioritization prevents execution of the rules related to one of the vehicles that would result in malfunction of the other of the vehicles. 
	
	Czapka, in the same field of endeavor, teaches towing vehicle (abstract, “a system for providing implement-based speed control for a work vehicle may include a planter controller provided in operative association with a planter towed by the work vehicle”).
	Czapka teaches wherein the linking module is configured to receive a towing vehicle-specific set of rules and a mounted device-specific set of rules from the different data sources and generates the set of rules to be executed from the received sets of rules that relate to optimized operation of the mounted device (¶0045, implement-based speed control is executed based on parameters pertaining to the working vehicle i.e. towing vehicle and parameters pertaining to the planter i.e. the towed vehicle. For example, the ground speed is a parameter related to the working or towing vehicle, and a minimum ground contact percentage threshold, maximum and minimum down force values are parameters related to the planter i.e. the towed vehicle. Examiner construes parameters set forth as set of rules simply because the parameters are constrained to specific limits i.e. minimum or maximum down force, minimum ground speed etc. More specifically, some of the rules executed are: minimum and maximum speed values may be set for the work vehicle that serve as minimum and maximum ground speeds, or more setting may be applied that relate to the time-based frequency at which speed adjustments may be requested and/or the magnitude by which the current ground speed may be adjusted up or down within each frequency interval. Moreover, a slip parameter setting(s) may also be applied to ensure that increases in the ground speed are not requested when the work vehicle  is operating at or above a given slip-related threshold (¶0050, Examiner construes parameters set forth as set of rules simply because they are constrained to specific limits i.e. settings applied ground speed, and setting applied to speed adjustments, and magnitude being adjusted within frequency interval).
	Furthermore, Czapka teaches the prioritization prevents execution of the rules related to one of the vehicles that would result in malfunction of the other of the vehicles (¶0066, FIG. 8, “If seed discharges are not currently being detected for one or more of the active row units 28, the planter controller may, at (414), execute any suitable fault algorithms stored within its memory. Alternatively, if seed discharges for the active row units 28 are currently being detected, the planter controller 104 may, at (416), determine whether the crop being planted corresponds to a crop type that can be counted. If the crop type cannot be counted, the control algorithm 400 may move to flow step 418 shown in FIG. 9”).
	Even though Baumgarten discloses receiving the data from the user and predefined selection i.e. pre-stored (selecting, editing, and activating a process implementation strategy 42, 43 stored in arithmetic logic unit 27, wherein each of the process implementation strategies 42, 43 can be applied alternatively or in combination with the optimization of working parameters 34 of working mechanisms 20 of agricultural working machine 1). However, should it be found that Baumgarten does not explicitly disclose  different sources, Czapka, in the same field of endeavor, teaches different data sources (FIG. 3, the planter controller 104 receives input associated with at least one predetermined threshold value and input from the vehicle controller 102).	
	Accordingly, It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method disclosed by Baumgarten by receiving a towing vehicle-specific set of rules and a mounted device- specific set of rules from the different data sources and generates the set of rules to be executed from the received sets of rules.
disclosed by Czapka. One of ordinary skill in the art would have been motivated to make this modification in order to provide a driver assistance system for optimizing the efficiency of an agricultural working machine which ensures that the agricultural working machine reaches an operating state that is optimized and adapted to the customer's preferences within the shortest amount of time possible.
	Matsunaga teaches A fuzzy rule generator for generating fuzzy rules, comprising: a selection unit for selecting two or more sets of rules from a plurality of basic sets of rules which may be stored in memory; and a control unit for generating a new set of rules by carrying out a synthetic arithmetic operation based on a predetermined set of rules for synthesis (abstract).
	Accordingly, It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method disclosed by Baumgarten by generating a new common rule set based on different basic rule sets as taught by Matsunaga. One of ordinary skill in the art would have been motivated to make this modification in order to allow a fair estimation of the stability of the control process in a considerable time.
	Regarding claim 3, Czapka further teaches wherein the system is configured to store a towing vehicle-specific set of rules in the machine controller (Czapka, ¶0049, “pre-stored control inputs” ) and 20the linking module is configured for receiving the towing vehicle-specific set of rules from the machine controller and linking the towing vehicle-specific set of rules to one further set of rules, and/or the system is configured to store a mounted device-specific set of rules in the device controller, and the linking module is configured for receiving the mounted device-specific set of rules from the device controller and linking the 25mounted device-specific set of rules to one further set of rules (¶0049, the planter controller 104 may be configured to receive one or more planter control inputs from the vehicle controller 102.. the planter controller 104 may be configured to monitor the relevant operating parameter(s) (e.g., via the related sensor(s)) and compare such monitored value(s) to the associated threshold value(s). Furthermore, planter controller adjusts the ground speed based on said thresholds).
	Accordingly, It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method disclosed by Baumgarten by receiving a towing vehicle-specific set of rules and a mounted device- specific set of rules from the different data sources and generates the set of rules to be executed from the received sets of rules.
disclosed by Czapka. One of ordinary skill in the art would have been motivated to make this modification in order to provide a driver assistance system for optimizing the efficiency of an agricultural working machine which ensures that the agricultural working machine reaches an operating state that is optimized and adapted to the customer's preferences within the shortest amount of time possible.

	Regarding claim 5, Czapka further teaches wherein the linking module is 5configured to receive the towing vehicle-specific set of rules from the machine controller and is configured to receive the mounted device-specific set of rules from the device controller (Czapka, ¶0042 and FIG. 3, shows both planter controller 104 and vehicle controller 102 communicate with each other by the linking module 114).  
	Accordingly, It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method disclosed by Baumgarten by receiving a towing vehicle-specific set of rules and a mounted device- specific set of rules from the different data sources and generates the set of rules to be executed from the received sets of rules.
disclosed by Czapka. One of ordinary skill in the art would have been motivated to make this modification in order to provide a driver assistance system for optimizing the efficiency of an agricultural working machine which ensures that the agricultural working machine reaches an operating state that is optimized and adapted to the customer's preferences within the shortest amount of time possible.
	Regarding claim 7, Baumgarten discloses wherein the rule interpreter is configured to receive input parameters from the different data sources, apply the rules of the set of rules to be executed to the received input parameters, wherein a data source 15providing the input parameters is a sensor system which with the aid of sensors, and/or a data source providing the input parameters is the input/output unit of the driver assistance system, and/or a data source providing the input parameters is a data source remote from the combination of vehicles, for cutting area information or weather 20information (Baumgarten, FIG. 2 and ¶0036 “sensor systems and external information”).  
	Czapka teaches gathers surroundings information for the combination of vehicles (FIG. 3 “seed sensors”).
	Accordingly, It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method disclosed by Baumgarten by receiving a towing vehicle-specific set of rules and a mounted device- specific set of rules from the different data sources and generates the set of rules to be executed from the received sets of rules.
disclosed by Czapka. One of ordinary skill in the art would have been motivated to make this modification in order to provide a driver assistance system for optimizing the efficiency of an agricultural working machine which ensures that the agricultural working machine reaches an operating state that is optimized and adapted to the customer's preferences within the shortest amount of time possible.

	Regarding claim 8, Baumgarten discloses wherein the input parameters are optimization criteria predefined by the user and the rule interpreter is configured to execute the rules of the set of rules to be executed with an objective of meeting the optimization criteria (Baumgarten, FIG. 3 and ¶0038).  
	Regarding claim 259, Czapka further teaches wherein the rule interpreter and/or the linking module and/or the input/output unit run/runs on a piece of control hardware which is fixedly installed on the towing vehicle or on a mounted device, or the rule interpreter and/or the linking module and/or the input/output unit run/runs on a piece 16of control hardware remote from the combination of vehicles (Czapka, FIG. 3, ¶0041 “vehicle controller 102).  
	Accordingly, It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method disclosed by Baumgarten by receiving a towing vehicle-specific set of rules and a mounted device- specific set of rules from the different data sources and generates the set of rules to be executed from the received sets of rules.
disclosed by Czapka. One of ordinary skill in the art would have been motivated to make this modification in order to provide a driver assistance system for optimizing the efficiency of an agricultural working machine which ensures that the agricultural working machine reaches an operating state that is optimized and adapted to the customer's preferences within the shortest amount of time possible.
	Regarding claim 11, Baumgarten discloses wherein according to the linkage specification, the rules of the sets of rules received by the linking module are aggregated with one another, unchanged, or are processed to form new rules (Baumgarten, ¶0038, ¶0021).  
	Regarding claim 13, Baumgarten discloses a combination of vehicles comprising the vehicle and the mounted device, and comprising the driver assistance system as claimed in claim 1 (abstract, “A driver assistance system for agricultural working machines, such as a combine harvester having a large number of working mechanisms, is formed by at least one data processing and control unit”).
	While Baumgarten discloses a working machine includes “a combine harvester 2” having an attachment device “a grain cutting device 3” as shown in FIG. 1, Baumgarten does not explicitly disclose the a towing vehicle. 
	Czapka, in the same field of endeavor, teaches towing vehicle (abstract, “a system for providing implement-based speed control for a work vehicle may include a planter controller provided in operative association with a planter towed by the work vehicle”).

Claims 4, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baumgarten (2012/0004812) in view of  Czapka (2018/0208058) and further in view of Chen (2017/0124463).

	Regarding claim 4, Baumgarten does not explicitly disclose wherein the linking module is configured for receiving a towing vehicle-specific set of rules and/or a mounted device- 15specific set of rules and/or a combination of vehicles-specific set of rules and linking said set of rules to one further set of rules; receiving data from a data source remote from the combination of vehicles.
	Czapka teaches wherein the linking module is configured for receiving a towing vehicle-specific set of rules and/or a mounted device- 15specific set of rules and/or a combination of vehicles-specific set of rules and linking said set of rules to one further set of rules (Czapka, ¶0049, the planter controller 104 may be configured to receive one or more planter control inputs from the vehicle controller 102.. the planter controller 104 may be configured to monitor the relevant operating parameter(s) (e.g., via the related sensor(s)) and compare such monitored value(s) to the associated threshold value(s). Furthermore, planter controller adjusts the ground speed based on said thresholds). 
	 Accordingly, It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method disclosed by Baumgarten by receiving a towing vehicle-specific set of rules and a mounted device- specific set of rules from the different data sources and generates the set of rules to be executed from the received sets of rules.
disclosed by Czapka. One of ordinary skill in the art would have been motivated to make this modification in order to provide a driver assistance system for optimizing the efficiency of an agricultural working machine which ensures that the agricultural working machine reaches an operating state that is optimized and adapted to the customer's preferences within the shortest amount of time possible.

	Chen teaches receiving data from a data source remote from the combination of vehicles (¶0050).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Chen into the invention of Baumgarten for the purpose of optimizing the grain moisture related to determining optimal harvest time based on seed type, agriculture field data and weather data.
	Regarding claim 6, Czapka further teaches wherein the linking module is configured to receive the towing vehicle-specific set of rules from the machine controller 10and is configured to receive the mounted device-specific set of rules from a data source (Czapka, ¶0042 and FIG. 3, shows both planter controller 104 and vehicle controller 102 communicate with each other by the linking module 114).  
	Accordingly, It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method disclosed by Baumgarten by receiving a towing vehicle-specific set of rules and a mounted device- specific set of rules from the different data sources and generates the set of rules to be executed from the received sets of rules.
disclosed by Czapka. One of ordinary skill in the art would have been motivated to make this modification in order to provide a driver assistance system for optimizing the efficiency of an agricultural working machine which ensures that the agricultural working machine reaches an operating state that is optimized and adapted to the customer's preferences within the shortest amount of time possible.
	Chen teaches receiving data from a data source remote from the combination of vehicles (¶0050). 
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Chen into the invention of Baumgarten for the purpose of optimizing the grain moisture related to determining optimal harvest time based on seed type, agriculture field data and weather data.


	Regarding claim 10, Baumgarten does not explicitly disclose wherein a data source remote from the combination of vehicles and/or the control hardware remote from the combination of vehicles is a piece of data processing hardware remote from the 5combination of vehicles
	Chen teaches wherein a data source remote from the combination of vehicles and/or the control hardware remote from the combination of vehicles is a piece of data processing hardware remote from the 5combination of vehicles (¶0050, server computer 108).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to combine the invention of Chen into the invention of Baumgarten in view of Czapka for the purpose of optimizing the grain moisture related to determining optimal harvest time based on seed type, agriculture field data and weather data.

					Conclusion 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fitzner (2005/0033454) disclose a method an apparatus of a working machine with a control generator coupled to a control editor for changing the at least one operating parameter; providing controls in the control generator, and changing the controls by the control editor (abstract). This particular prior art is relevant because it is in the same field of endeavor and involves  executing rules based on certain criterions (FIG. 4, objective loss reduction, objective non-broken grain, shaker loss ..)
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535.  The examiner can normally be reached on mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REDHWAN K MAWARI/Primary Examiner, Art Unit 3662